IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JEAN MERKELBACH,                                        No. 83361
                                              Appellant,
                                   vs.
                      CHAD R. SMITTKAMP,                                         FILED
                                       Respondent.
                                                                                 JUL 01 2022
                                                                                ELIZABETH A. BROWN
                                                                             CLERK F UPREME COURT
                                                                            BY
                                                                                 DEPUlY CLERK

                                          ORDER DISMISSING APPEAL
                                 Pursuant to the stipulation of the parties, and cause appearing,
                     this appeal is dismissed. The parties shall bear their own costs and attorney
                     fees. NRAP 42(b).
                                 It is so ORDERED.'


                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETH A. BROWN

                                                                BY:


                     cc:   Hon. Nathan Tod Young, District Judge
                           Melissa Mangiaracina, Settlement Judge
                           Armstrong Teasdale, LLP/Las Vegas
                           Michael C. Lehners
                           Robert C. Bell
                           Douglas County Clerk




 SUPREME COURT             1Given  this dismissal, the court takes no action in regard to the
       OF
     NEVADA          motion filed on June 23, 2022.

CLERK'S ORDER

 (01 1947   44iblz